Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a manufacturing process for an Al alloy.
Group II, claims 11-13, drawn to an Al alloy product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 
casting a rolling ingot  with a chemical composition comprising (in wt%): 2.1-2.8% Cu, 1.1-1.7 wt% Li, 0.2-0.9% Mg, 0.2-0.6% Mn, 0.01-0.2% Ti, <0.1% Ag, <0.08% Zr, <0.1% Fe, <0.1% Si, impurities ≤0.05% each and ≤0.15% in total, with the balance Al 
homogenizing said rolling ingot at 480-520°C for 5-60 hrs
hot and optionally cold rolling said homogenized rolling ingot into sheet metal
solution heat treatment of the sheet metal at 470-520°C for 15min-4hrs
quenching the solution heat treated sheet metal
controlled stretching of the solution heat treated and quenches sheet metal with a permanent deformation of 1-6%
aging of the stretched sheet metal by heating to a temperature of at least 160°C for ≤30hrs
this technical feature of a-g is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0368589.  The Examiner notes that US '589 is the US-equivalent of WO 2015/082779 cited in the ISR and by applicant.
US '589 discloses in its claim 1:
Method of manufacturing a rolled or forged product in which: 
a slab of alloy (i.e., rolling ingot) is cast, of composition, as a percentage by weight, Cu: 1.8-2.6, Li: 1.3-1.8, Mg: 0.1-0.5, Mn: 0.1-0.5 and Zr<0.05 or Mn<0.05 and Zr 0.10-0.16, Ag: 0-0.5, Zn<0.20, Ti: 0.01-0.15, Fe: <0.1, Si: ≤0.1, other elements <0.05 each and <0.15 total, the remainder aluminum with a density less than 2.670 g/cm3, 
said slab is homogenized at 480 to 540°C for 5 to 60 hours, 
said slab is hot worked by rolling and/or forging, the hot working conditions being such when the manganese content is 0.1 to 0.5% by weight and the zirconium content is less than 0.05% by weight the final hot working temperature is at least 400°C or when the manganese 
said product is solution-heat treated at 490 to 530°C for 15 minutes to 8 hours, 
quench said product with water, 
said product undergoes controlled stretching with a permanent deformation of 1 to 6%, 
said product is artificially aged by heat treatment at 120 to 170°C for 5 minutes to 100 hours.
As shown in the tables below, both the composition of respective step a of the instant application and prior art, and the process parameters of steps b-g, substantially overlap.
Element
Claim 1 (wt%)
US '589 (wt%)
Overlap (wt%)
Cu
2.1-2.8
1.8-2.6
2.1-2.6
Li
1.1-1.7
1.3-1.8
1.3-1.7
Mg
0.2-0.9
0.1-0.5
0.2-0.5
Mn
0.2-0.6
0.1-0.5
0.2-0.5
Ti
0.01-0.2
0.01-0.15
0.01-0.15
Ag
<0.1
0-0.5
<0.1
Zr
<0.08
<0.05
<0.05
Fe
<0.1
<0.1
<0.1
Si
<0.1
≤0.1
<0.1
Impurities
<0.05 each, <0.15 total
<0.05 each, <0.15 total
<0.05 each, <0.15 total
Al
balance
balance
balance


Step
Claim 1
US '589
Overlap
b
Homogenizing at 480-520°C for 5-60hrs
Homogenizing at 480-520°C for 5-60hrs
Identical
c
Hot rolling and optionally cold rolling into sheet material
Hot working w/ finish temp above 400°C
Hot rolling w/ finish temp above 400°C
d
solution heat treat at 470-520°C for 15min-4hrs
solution heat treat at 490-530°C for 15min-8hrs
solution heat treat at 490-520°C for 15min-4hrs
e
quenching
water quenching
water quenching
f
permanently deform 1-6%
permanently deform 1-6%
permanently deform 1-6%
g
Age at ≥160°C for ≤30hrs
Age at 120-170°C for 5min-100hrs
Age at 160-170°C for 5min-30hrs


prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select a composition and processing path from the disclosure of US '589 that lies within the common technical feature of the instant claims.  Thus, because the common technical feature of the instant claims is not a special technical feature of over the art, the claims do not have Unity of Invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738      

/BRIAN D WALCK/Primary Examiner, Art Unit 1738